PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Weinstein et al.
Application No. 14/948,238
Filed: 20 Nov 2015
For: IMPLANTABLE DIELECTROMETER

:
:
:	DECISION ON PETITION
:
:
:




																	CORRECTED DECISION


The decision mailed March 25, 2021, was issued in error and is hereby VACATED in place of the mailing of the new decision.

This is a corrected decision on the request under 37 CFR 1.28 filed December 22, 2015 and resubmitted on October 16, 2020, for deficiency payment.

After further review it was brought to the USPTO’s attention that on December 22, 2015, a Correction of Error In Entity status (37 C.F.R. 1.28) was filed but inadvertently coded incorrectly which led to the oversight of the request.  Therefore, a new decision is being issued at this time.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions